Citation Nr: 0320711	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  96-37 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disability.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to an increased rating for the service 
connected pelvic disability, currently evaluated as 20 
percent disabling.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1990 to November 
1991.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).  The veteran testified before the 
undersigned member of the Board at a November 1998 Travel 
Board hearing.

By rating decision in January 1993, entitlement to service 
connection for left knee and left ankle disabilities were 
denied.  The veteran received written notice of this denial 
by letter of the same month.  The veteran failed to file a 
timely appeal following receipt of the January 1993 notice of 
denial; therefore, the January 1993 rating decision is final.  


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a left 
knee disability was last denied by rating decision in January 
1993.

2.  The appellant received written notice of the denial by 
letter in January 1993; however, she did not file a timely 
appeal therefrom and that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

4.  The issue of entitlement to service connection for a left 
ankle disability was last denied by rating decision in 
January 1993.

5.  The appellant received written notice of the denial by 
letter in January 1993; however, she did not file a timely 
appeal therefrom and that decision is final.

6.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1993 rating decision 
that denied entitlement to service connection for a left knee 
disability is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2002); 38 C.F.R. § 3.156 (a) (2001).

2.  Evidence received since the January 1993 rating decision 
that denied entitlement to service connection for a left 
ankle disability is new and material, and the appellant's 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.104 (2002); 38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On VA examination in June 1992, it was noted that the veteran 
ambulated only a short distance.  There was no swelling, 
deformity, angulation or false motion.  Leg examination was 
normal.  She denied having any history of joint injury to the 
left lower leg.  There was no swelling or deformity of any 
joint of the legs.  

By rating decision in January 1993, service connection for 
left knee and left ankle disabilities was denied.  The claim 
of service connection for left knee and left ankle disorders 
was denied as there was no evidence of current disability 
relative to either claimed disability.  The veteran received 
written notice of this denial by letter in January 1993.  She 
failed to take any action with respect to the January 1993 
denial; thus, this decision is final and is not subject to 
revision on the same factual basis.  In order to reopen her 
claim, the veteran must present or secure new and material 
evidence with respect to the claim which has been disallowed.  
38 C.F.R. §§ 3.104, 20.302 (2002). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  Under that 
regulation, effective for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)) (new and material evidence is defined differently 
for claims filed on or after August 29, 2001).  As the 
veteran's application to reopen was filed in advance of 
August 29, 2001, the new provisions do not apply to her 
claim.  

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record after the January 1993 final 
rating decision includes the following.  

On VA examination in September 2002, the veteran reported 
developing left knee swelling in the mid-1990's.  Fluid was 
drained from the knee on several occasions.  X-rays of the 
left knee revealed the presence of arthritis.  The veteran 
reported having suffered minor sprains of the left ankle 
since service.  The left ankle would give her difficulty at 
times.  The examiner noted that left ankle pain was mild and 
it was indicated that she had probably sprained the left 
ankle.  

On VA examination in February 2003, it was noted that the 
veteran would sometimes wear an Ace wrap on her left ankle.  
The diagnoses included a left ankle sprain with no residuals 
on examination.  

With regard to the claim to reopen, the additional evidence 
submitted in the form of the September 2002 and February 2003 
VA examination reports contains evidence that was not 
previously considered which bears directly and substantially 
on the specific issues under consideration; that is, whether 
the veteran suffers from left knee and left ankle 
disabilities.  The record now contains competent medical 
evidence (unlike the medical record in January 1993), which 
supports the veteran's claim that she has been treated 
following service for left knee and left ankle disorders.  
This is evidence which is neither cumulative nor redundant 
and is so significant that it must be considered in order to 
decide fairly the merits of the claim.  See 38 C.F.R. 
§ 3.156.  Accordingly, the Board finds that the veteran has 
submitted new and material evidence relative to her claim to 
reopen the issues of entitlement to service connection for 
left knee and left ankle disabilities.

The Board notes that the reopening of the veteran's claim 
typically would raise a due process issue which was addressed 
by the United States Court of Appeals for Veterans Claims 
(Court) in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the instant claim, however, 
must be further developed, the veteran will have an 
additional opportunity to present evidence and argument in 
support of her de novo claims.  Consequently, the Board finds 
no prejudice.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  In this regard, the Board notes that the issues at 
bar must be remanded to the RO for additional development. 

Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the service 
connection claim for left knee and left ankle disabilities, 
further action under the Veterans Claims Assistance Act of 
2000 will be accomplished as part of the development of the 
underlying claim for service connection.


ORDER

The claim of entitlement to service connection for a left 
knee disability is reopened.  To this extent only, the 
benefit sought on appeal is granted.

The claim of entitlement to service connection for a left 
ankle disability is reopened.  To this extent only, the 
benefit sought on appeal is granted.


REMAND

The appellant's claim is REMANDED for the following:

1.  The RO should contact the veteran 
and ascertain whether she elects to have 
another Travel Board hearing (see the 
September 1999 request).  If the veteran 
elects to have another hearing, she 
should be scheduled for a personal 
hearing before a traveling member of the 
Board of Veterans' Appeals on the next 
available date.

2.  Following completion of the 
development above, the RO must review 
the claims folder and ensure that all 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are satisfied to the extent 
required by law.  In this regard, the 
appellant should receive specific notice 
as to the type of evidence necessary to 
substantiate her claims and the division 
of responsibilities between the 
appellant and VA in obtaining that 
evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As part of the 
notice required under the new law, the 
RO should ask the appellant to provide 
information regarding all evidence for 
the issues at bar that has not already 
been made part of the record.  The RO 
should assist the appellant in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2002).  If 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be 
accomplished.  Based on a review of the 
entire medical record and the current 
examination, the examiner must provide a 
medical opinion as to whether it is at 
least as likely as not that any current 
left knee, left ankle, right hip or right 
knee disability is related to the 
veteran's service.  The examiner must 
utilize the underlined standard of proof.  
All factors upon which the medical 
opinion is based must be set forth for 
the record.  

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued, and 
the appellant and her representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



